Appeal from a decision of the Unemployment Insurance Appeal Board denying appellant’s claim to exemption from the provisions of the Unemployment Insurance Law [Labor Law] under section 502, subdivision 3(d) thereof. All of the stock of appellant is owned by the American Agriculturist Foundation, Inc., a corporation organized for and engaged in educational, scientific and charitable purposes, and by virtue of these facts appellant claims exemption for itself. It has not established however that it was organized exclusively for educational, scientific or charitable purposes, and its articles of incorporation do not limit its powers to such purposes. These articles are decisive of the issue. (Matter of Mohawk Mills Assn., Inc., 260 App. Div. 433.) Decision unanimously affirmed, with costs to the State Industrial Commissioner. Present — Hill, P. J., Crapser, Heffernan, Schenck and Poster, JJ.